Citation Nr: 1541277	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a spine disability.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1958 to May 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008 (spine disability) and September 2010 (left ear hearing loss) rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office.  In December 2012 and June 2014 the case was remanded for additional development (by a Veterans Law Judge other than the undersigned)(in June 2014 upon reopening the claim of service connection for a spine disability).  The case is now assigned to the undersigned.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a spine disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran's left ear hearing loss is reasonably shown to have resulted from his exposure to noise trauma in service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that because the benefit sought in the issue being decided on the merits is being granted, discussion of the impact of the Veterans Claims Assistance Act of 2000 on the matter is not necessary (as any notice or duty to assist omission is harmless).  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  The claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran has presented alternative theories of entitlement to this benefit sought.  He claims his left ear hearing loss resulted from exposure to acoustic trauma in service; he also claims that it is due to an injury he sustained (being thrown from a tank) in service.

The record shows that the Veteran's military occupational specialty was machine gunner, suggesting he had substantial exposure to noise in service.  It is not in dispute that he has a diagnosis of left ear hearing loss; on August 2010 VA audiological examination, audiometry showed a left ear hearing loss disability.  Therefore, what remains necessary to substantiate this claim is competent evidence of a nexus between the current left ear hearing loss and the Veteran's service/an etiological factor therein.

The medical evidence that specifically addresses the etiology of the left ear hearing loss includes: an August 2010 VA medical opinion that finds that the Veteran's hearing loss is unrelated to his service; a December 2012 private medical opinion suggesting that the Veteran's hearing loss was due to being thrown from a tank in service; and an October 2014 consulting VA audiologist's opinion that his left ear hearing loss was unrelated to service.  Because these opinions were each (for various reasons) deemed inadequate, in June 2015 the Board sought, and in August 2015 received, a VHA medical advisory opinion regarding the etiology of the Veteran's left ear hearing loss, and specifically whether it was related to his exposure to noise in service or due to an injury sustained therein.

In the opinion received in August 2015, the consulting VHA expert (an audiologist) opined, in essence, that the Veteran's left ear hearing loss is at least as likely as not related to noise trauma (and specifically due to his duties as a machine gunner) in service.  The expert cited to medical literature indicating that "noise-induced hearing loss is a sensorineural hearing deficit that begins at the higher frequencies (3000 to 6000 Hz) and develops gradually as a result of chronic exposure to excessive sound levels."  The expert indicated that although in June 1984 the Veteran's left ear hearing thresholds did not meet the criteria for disability under VA governing regulations, the audiometry did show a "noise notch pattern".  The expert further indicated that comparing June 1984 and August 2010 hearing tests, the hearing loss in degree is different, but the configuration is similar.  Thus, considering all of the evidence, the expert concluded that the Veteran's left ear hearing loss is related to his military noise exposure.  

The Board finds the VHA expert's opinion to be very probative evidence regarding the cause of the Veteran's left ear hearing loss.  The provider is an audiologist (with specific expertise regarding the etiology of hearing loss), and the opinion offered is supported by citation to factual data and medical literature.  As none of the other opinions includes such detailed rationale (with citation to clinical findings), it is the most probative of the medical evidence, and persuasive.

Accordingly, the Board finds that it is reasonably shown that the Veteran's left ear hearing loss disability was incurred in service.  Resolving any remaining reasonable doubt in the Veteran's favor as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that service connection for left ear hearing loss is warranted.  


ORDER

Service connection for left ear hearing loss is granted.


REMAND

The June 2014 Board Remand ordered an examination of the Veteran to determine whether he has a spine disability related to his service/an etiological factor therein (i.e., being thrown from a tank).  The examiner was to address the findings in service regarding the posterior neck, the Veteran's statements regarding a back injury to include those made in close proximity to service, the lay statements, and the post-service medical findings, to include August 2003 cervical spine X-rays which showed that the Veteran had previous posterior ligamentous ossification, as well as any other post-service positive findings.  On September 2014 VA back and neck conditions examinations, the examiner noted that the Veteran's clinical history reflects no evidence of low back complaints at separation from service and multiple accidents/injuries post-separation.  The examiner further noted that he was unable to locate in the record specific details of the Veteran's claimed tank injury.  Thus, the examiner stated that the Veteran's current diagnosis of degenerative arthritis of the cervical and lumbosacral spines was less likely than not due to service.  The examiner did not address, and discuss the significance of (as instructed), the findings in service, the lay statements in the record, or the postservice medical findings; corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of the complete, updated to the present, clinical records of all evaluations and treatment the Veteran has received for his spine.  He must assist in this matter by identifying any private providers and submitting releases for VA to secure records from them.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the nature and likely etiology of his cervical and lumbosacral spine disabilities.  The Veteran's entire record must be reviewed by the examiner.  For purposes of this opinion, the examiner should acknowledge:

* That in March 1961 the Veteran was thrown from a tank and treated in a hospital for contusions and lacerations on his back; in April 1961, he was seen for contusions of the posterior neck.  
* 
* In August 1971, the Veteran applied for VA compensation benefits and reported he sustained injuries to his back after being thrown from a vehicle in service.  He has continuously since submitted statements (and testified at a hearing) to the effect that he was injured in an accident in service and has experienced back problems since.

* Various other lay statements in the record indicate that the Veteran sustained an injury in service and has experienced back complaints since.

Based on interview and examination of the Veteran, and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each cervical and thoracolumbar  spine disability found.

(b)  Please identify the likely etiology of each spine disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that disability is related to the veteran's service, to include due to injury (such as being thrown from a tank) therein?

The examiner should include rationale with all opinions.

3.  The AOJ should then review the entire record and readjudicate the claim for service connection for a spine disability.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


